—Order reversed on the law without costs and motion denied. Memorandum: Supreme Court should have denied the motion of plaintiffs Skiver for summary judgment against defendant homeowner on the issue of liability under Labor Law § 240 (1). Under the facts of this case, defendant was entitled to the statutory exemption accorded to owners of one- and two-family dwellings under Labor Law § 240 (1) and § 241 (6) (see, Cannon v Putnam, 76 NY2d 644, 649; Enderby v Keppler, 184 AD2d 1058; Devodier v Haas, 173 AD2d 437).
All concur except Lawton and Fallon, JJ., who dissent and vote to affirm in the same dissenting Memorandum as in Bartoo v Buell (198 AD2d 819 [decided herewith]). (Appeals from Order of Supreme Court, Allegany County, Francis, J. — Summary Judgment.) Present — Pine, J. P., Lawton, Fallon, Doerr and Davis, JJ.